DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 6 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 9,503,339, Gong hereafter) in view of Whitehill et al. (US 6,404,756, Whitehill hereafter)
RE claims 6 and 21, Gong discloses a communication apparatus and method configured to operate as a first mobile terminal (Column 3, 4-11. Figure 2, Responder), in communication with a first base station (Column 2 55-67, Figure 2, Requestor), and comprising a control circuit that performs control to: 
receive a multichannel request-to-send (MCH-RTS) signal from the first base station via a frequency channel of the plurality of predetermined frequency channels that has been predetermined for transmitting MCH-RTS signals by multiple base stations (Figure 2, steps 210, 22, 230 and 235) , the MCH-RTS signal including channel information identifying at least two of the plurality of predetermined frequency channels available to the first base station for transmitting data to the first mobile terminal (Figure 2, steps 210, 22, 230 and 235), and bandwidth information relating to a bandwidth of a frequency to be used to and bandwidth information relating to a bandwidth of a frequency to be used by the mobile terminal for transmitting the data to the first mobile terminal (Figure 2, steps 210, 22, 230 and 235); 
in response to the MCH-RTS signal, based on the channel information and the bandwidth information: 2Application No. 17/261,878Reply to Office Action of March 23, 2022select at least two frequency channels from the at least two of the plurality of predetermined frequency channels available to the mobile terminal for transmitting data, wherein the selected at least two of the frequency channels are any of the predetermined frequency channels other than: the frequency channel of the plurality of predetermined frequency channels that has been predetermined for transmitting MCH-RTS signals (Figure 2, steps 215, 225, 235, 245); 
and transmit second clear-to-send (CTS) signals to the first base station via the selected at least two of the frequency channels (Figure 2, step 255); receive the data from the first base station via the selected at least two of the frequency channels (Figure 2, steps 270 and 275); and transmit an acknowledgement to the received data via at least one of the selected at least two of the frequency channels (Column 6, lines 12-17).
Gong does not explicitly disclose detecting a first clear-to-send (CTS) signal that is transmitted by a second mobile terminal to a second base station via a first frequency channel of a plurality of predetermined frequency channels identified for multi-station multi-channel communications; and wherein the selected at least two of the frequency channels are any of the predetermined frequency channels other than the first frequency channel of the detected first CTS signal.
However, Whitehill teaches detecting a first clear-to-send (CTS) signal that is transmitted by a second mobile terminal to a second base station via a first frequency channel of a plurality of predetermined frequency channels identified for multi-station multi-channel communications; and wherein the selected at least two of the frequency channels are any of the predetermined frequency channels other than the first frequency channel of the detected first CTS signal (Column 1, lines 25-50 teaches as known in the art a method of Carrier Sense Multiple Access with Collision Avoidance, or CSMA/MA, wherein an initial handshake between a source node and a destination node is performed prior to them performing communication. However, all other nodes in range to hear this exchange can detect the CTS message and for themselves mark the channel as busy. As such, the other nodes avoid use of this channel. CSMA/CA thereby avoids interference among a plurality of communicating nodes.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and method of Gong with the teachings of Whitehill to provide for collision and interference avoidance.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Whitehill and further in view of Abeysekera et al. (US 2015/0188675, Abeysekera hereafter).
RE claims 22 and 23, Gong in view of Whitehill discloses the communication apparatus according to claims 6 and 21 as set forth above. Gong in view of Whitehill does not explicitly disclose wherein the control circuit is configured to transmit the acknowledgement to the received data in response to a multi- channel block acknowledgement request (MC-BAR) received from the first base station.
However,  Abeysekera teaches wherein the control circuit is configured to transmit the acknowledgement to the received data in response to a multi- channel block acknowledgement request (MC-BAR) received from the first base station (See Paragraph 331. A Block Ack Request frame is transmitted over multiple channels. The terminal accordingly sends back Block Ack frames).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus and method of Gong in view of Whitehill with the teachings of Abeysekera since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461